Case 1:20-cv-00061-GZS Document 50 Filed 08/31/21 Page 1 of 2                      PageID #: 460




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 PUBLIC INTEREST LEGAL                          )
 FOUNDATION, INC.,                              )
                                                )
                        Plaintiff,              )
                                                ) Docket no. 1:20-cv-00061-GZS
 v.                                             )
                                                )
 SHENNA BELLOWS,                                )
                                                )
                                                )
                        Defendant.              )


                 PROCEDURAL ORDER & REPORT OF CONFERENCE


       On August 30, 2021, the Court held a telephonic status conference to discuss Defendant’s

June 24, 2021 Correspondence (ECF No. 47) and its potential impact on the parties’ Cross-

Motions for Summary Judgment (ECF Nos. 35 & 40). Attorneys Noel Johnson, Kaylan Phillips,

and Stephen Whiting appeared for Plaintiff. Assistant Attorney General Jonathan Bolton appeared

for Defendant.

       As outlined in Defendant’s Correspondence, Maine has recently enacted a revision of

21-A M.R.S.A. § 196-A, which Defendant asserts will moot the present dispute. Notably, this

revision is now slated to take effect on October 18, 2021. See Me. Const. art. IV, pt. 3, § 16

(providing that legislation takes effect ninety days after the state legislature recesses). At the

conference, Plaintiff’s counsel did not agree that their claims will become moot as of October 18,

2021. Instead, Plaintiff’s counsel claimed that Maine’s revised statute will continue to violate the

public disclosure requirement of the National Voter Registration Act of 1993 (“NVRA”), 52

U.S.C. § 20507(i). Thus, Plaintiff’s counsel maintained that its pending requests for declaratory

and injunctive relief will remain and no amended pleading is necessary, despite the changed
Case 1:20-cv-00061-GZS Document 50 Filed 08/31/21 Page 2 of 2                      PageID #: 461




statutory landscape. Defendant’s counsel disagreed, stating that the new law will grant the relief

Plaintiff originally requested and thus that Plaintiff must allege harms under the new law via an

amended complaint.

       In light of the imminent revision of the applicable statute underlying this matter and the

parties’ apparent disagreement over the impact of that revision, the Court hereby RESERVES

RULING on the pending Cross-Motions for Summary Judgment (ECF Nos. 35 & 40). Should the

new law enter into force unchanged from its current form, Plaintiff may file a motion for leave to

amend its Complaint no later than November 1, 2021. See Fed. R. Civ. P. 15(a)(2) & (d). Any

such motion shall attach a proposed amended complaint. If Plaintiff does not move to amend by

this deadline, the Court anticipates Defendant will articulate the mootness arguments outlined in

her earlier Correspondence in an appropriate motion. In the absence of any further motions or

other relevant filings, the Court anticipates that it will place the pending Cross-Motions for

Summary Judgment back under advisement on November 1, 2021.

       SO ORDERED.

                                                    /s/ George Z. Singal
                                                    United States District Judge

Dated this 31st day of August, 2021.




                                                2
